Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 1 of 15 PageID 23




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   TOMMIE LEE JACKSON, JR.,

                      Petitioner,

   vs.                                          Case No.:   3:19-cv-629-J-32MCR
                                                            3:09-cr-129-J-32MCR
   UNITED STATES OF AMERICA,

                      Respondent.
                                            /

                                        ORDER

         Before the Court is Petitioner Tommie Lee Jackson’s Motion Under 28

   U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (Civ. Doc. 1). 1 Petitioner

   challenges his sentence based on the First Step Act of 2018 and Sessions v.

   Dimaya, 138 S. Ct. 1204 (2018). He also alleges that counsel gave ineffective

   assistance by failing to address mental health issues, and that the Court should

   have referred Petitioner for a psychological evaluation. The government filed a

   response in opposition. (Civ. Doc. 4). Petitioner replied by moving for the

   appointment of counsel. (Civ. Doc. 5). The case is ripe for a decision.




   1      Citations to the record in the criminal case, United States vs. Tommie Lee
   Jackson, No. 3:09-cr-129-J-32MCR, will be denoted “Crim. Doc. __.” Citations to the
   record in the civil § 2255 case, No. 3:19-cv-629-J-32MCR, will be denoted “Civ. Doc.
   __.” The Court will cite the page number designated by CM/ECF.
                                            1
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 2 of 15 PageID 24




            Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the

   Court has determined that an evidentiary hearing is not necessary to decide the

   motion. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing on a § 2255 motion is not required when the petitioner

   asserts allegations that are affirmatively contradicted by the record or patently

   frivolous, or if in assuming that the facts he alleges are true, he still would not

   be entitled to any relief). For the reasons below, Petitioner’s § 2255 Motion and

   Motion to Appoint Counsel are due to be denied.

       I.     Background

            On May 13, 2009, a federal grand jury returned a two-count indictment

   against Petitioner. (Crim. Doc. 1, Indictment). Count One charged him with

   conspiracy to distribute 500 grams or more of powder cocaine and 50 grams or

   more of cocaine base (“crack cocaine”), in violation of 21 U.S.C. §§ 841(a)(1),

   841(b)(1)(A), 841(b)(1)(B), and 846 (2009). 2 Count Two charged him with

   possession of five grams or more of crack cocaine with intent to distribute, in

   violation of §§ 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C).

            On June 10, 2009, the United States filed an Information to Establish

   Prior Conviction under 21 U.S.C. § 851. (Crim. Doc. 25, § 851 Information). The




   2      In 2009, conspiracy to distribute 500 grams or more of powder cocaine was
   punishable under § 841(b)(1)(B), while conspiracy to distribute 50 grams or more of
   crack cocaine was subject to heightened penalties under § 841(b)(1)(A).


                                            2
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 3 of 15 PageID 25




   United States alleged that in 2003, Petitioner was convicted in Duval County,

   Florida of two counts of selling cocaine. (Crim. Doc. 25 at 1) (Petitioner did not

   dispute the existence or validity of this conviction). Under the version of § 841(b)

   in effect at the time, this prior conviction increased the mandatory minimum

   sentence for conspiracy to distribute 50 grams or more of crack cocaine from 10

   years’ imprisonment to 20 years (while the maximum sentence of life

   imprisonment remained unchanged). 21 U.S.C. § 841(b)(1)(A) (2009).

         Later that month, Petitioner pleaded guilty to Count One of the

   Indictment pursuant to a written plea agreement. (Crim. Doc. 29, Plea

   Agreement). Specifically, Petitioner pleaded guilty to conspiring to distribute

   50 grams or more of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

   841(b)(1)(A), and 846. (Id. at 2). 3 Petitioner admitted that between October 2008

   and January 2009, he and two coconspirators sold at least 50 grams of crack

   cocaine and at least 500 grams of powder cocaine to undercover narcotics

   officers at two residential locations in Jacksonville, Florida. (Id. at 14-16). The

   Magistrate Judge who presided over the change-of-plea colloquy reported that

         [a]fter cautioning and examining Defendant under oath concerning
         each of the subjects mentioned in Rule 11, I determined that the
         guilty plea was knowledgeable and voluntary, and that the offense
         charged is supported by an independent basis in fact containing
         each of the essential elements of such offense.

   3      Sections A.2 and A.3 of the Plea Agreement struck the part of Count One
   involving conspiracy to distribute 500 grams or more of powder cocaine (id. at 2), but
   such facts remained part of the factual basis (see id. at 14-16).


                                             3
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 4 of 15 PageID 26




   (Crim. Doc. 30, Report and Recommendation Concerning Guilty Plea). The

   Court accepted Petitioner’s plea of guilty and adjudicated him accordingly.

   (Crim. Doc. 31, Acceptance of Guilty Plea).

         On August 3, 2010 – after Petitioner pleaded guilty but before he was

   sentenced – President Obama signed into law the Fair Sentencing Act of 2010,

   Pub. L. No. 111-220, 124 Stat. 2372 (2010). The law’s purpose was to reduce the

   sentencing disparity between offenses involving crack cocaine and those

   involving powder cocaine. As relevant here, Section 2 of the Fair Sentencing Act

   increased the amount of crack cocaine necessary to incur 21 U.S.C. §

   841(b)(1)(A)’s penalties from 50 grams to 280 grams. Fair Sentencing Act of

   2010, § 2(a)(1).

         Petitioner appeared before the Court for sentencing on August 31, 2011.

   (Crim. Doc. 81, Sentencing Transcript). The first topic the Court addressed was

   whether the Fair Sentencing Act applied to Petitioner. After discussion with the

   parties, the Court determined that the Fair Sentencing Act did apply, such that

   Petitioner would be sentenced with the benefit of the new law. (Crim. Doc. 81

   at 3-12). Because Petitioner admitted only to conspiracy to distribute 50 grams

   of crack cocaine, and because the actual amount of crack cocaine was 125 grams,

   the Court applied § 841(b)(1)(B)’s less severe penalty provisions instead of §

   841(b)(1)(A)’s. (See id. at 10-11). Petitioner affirmed the existence and validity

   of his 2003 convictions for the sale of cocaine. (Id. at 11-14). With the recidivist


                                            4
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 5 of 15 PageID 27




   enhancement still in place, the Court determined that Petitioner’s statutory

   sentencing range was 10 years to life in prison, rather than the previous range

   of 20 years to life. (See id. at 15); see also 21 U.S.C. § 841(b)(1)(B) (2010).

         Having determined the applicable mandatory minimum and maximum

   penalties, the Court addressed the sentencing guidelines calculation, the

   government’s motion for a substantial assistance reduction, and Petitioner’s

   sentencing arguments under 18 U.S.C. § 3553(a). According to the Presentence

   Investigation Report (PSR), Petitioner’s advisory sentencing range was 262 to

   327 months in prison, based on a total offense level of 34 and a Criminal History

   Category of VI. (Crim. Doc. 81 at 16); (see also PSR at ¶ 109). 4 Without objection,

   the Court adopted the PSR’s calculation of the guidelines range before turning

   to the government’s substantial assistance motion. (Crim. Doc. 81 at 16-17). The

   United States moved for a two-level reduction under U.S.S.G. § 5K1.1 and 18

   U.S.C. § 3553(e) based on Petitioner’s cooperation in a narcotics case, an arms

   trafficking case, and several homicide investigations – although only the

   narcotics case resulted in a conviction. (See Crim. Doc. 47, Substantial

   Assistance Motion; Crim. Doc. 81 at 17-20). Ultimately, the Court granted the

   § 5K1.1 motion and awarded Petitioner a four-level reduction, lowering his

   guidelines range to 168 to 210 months. (Crim. Doc. 81 at 52). The Court



   4      Petitioner was classified as a career offender under U.S.S.G. § 4B1.1, which
   largely drove the guidelines calculation. (See PSR at ¶¶ 48-51, 74).


                                             5
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 6 of 15 PageID 28




   sentenced Petitioner within the reduced guidelines range to a term of 180

   months in prison, followed by a 10-year term of supervised release. (Id. at 52-

   53; Crim. Doc. 74, Judgment).

            Petitioner did not object to the sentence (Crim. Doc. 81 at 55), nor did he

   appeal the judgment entered on September 1, 2009. As such, Petitioner’s

   conviction and sentence became final on September 15, 2009, when time expired

   to file a notice of appeal. See Fed. R. App. P. 4(b)(1)(A); Adams v. United States,

   173 F.3d 1339, 1342 n.2 (11th Cir. 1999). Petitioner filed the instant § 2255

   Motion about ten years later, in May 2019.

      II.      Discussion

            Under 28 U.S.C. § 2255, a person in federal custody may move to vacate,

   set aside, or correct his sentence. Section 2255 authorizes a district court to

   grant collateral relief on four grounds: (1) the sentence was imposed in violation

   of the Constitution or laws of the United States; (2) the court lacked jurisdiction

   to impose the sentence; (3) the imposed sentence exceeds the maximum

   authorized by law; and (4) the imposed sentence is otherwise subject to

   collateral attack. 28 U.S.C § 2255(a). Only jurisdictional claims, constitutional

   claims, and claims of error that are so fundamental as to cause a complete

   miscarriage of justice will warrant relief through collateral attack. United

   States v. Addonizio, 442 U.S. 178, 184-86 (1979); Spencer v. United States, 773

   F.3d 1132, 1138 (11th Cir. 2014) (en banc). “[A] collateral attack is the preferred


                                             6
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 7 of 15 PageID 29




   vehicle for an ineffective-assistance claim.” United States v. Padgett, 917 F.3d

   1312, 1318 (11th Cir. 2019).

         To establish ineffective assistance of counsel, a § 2255 petitioner must

   show both: (1) that his counsel’s performance was constitutionally deficient, and

   (2) that counsel’s deficient performance prejudiced the defense. Strickland v.

   Washington, 466 U.S. 668, 687 (1984); Martin v. United States, 949 F.3d 662,

   667 (11th Cir. 2020). In determining whether counsel was deficient, “[t]he

   standard for effective assistance of counsel is reasonableness, not perfection.”

   Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019) (citing Strickland, 466

   U.S. at 687). “In the light of the ‘strong presumption’ that counsel's actions [fell]

   within the wide range of constitutionally adequate assistance, a movant ‘must

   establish that no competent counsel would have taken the [challenged] action.’”

   Khan v. United States, 928 F.3d 1264, 1272 (11th Cir.) (quoting Chandler v.

   United States, 218 F.3d 1305, 1314-15 (11th Cir. 2000) (en banc)), cert.

   dismissed, 140 S. Ct. 339 (2019). To demonstrate prejudice, the petitioner must

   show a reasonable likelihood that the result of the proceeding would have been

   different but for counsel’s error. Martin, 949 F.3d at 667 (citing Padilla v.

   Kentucky, 559 U.S. 356, 366 (2010)). The Court considers the totality of the

   evidence in determining whether a petitioner has established deficient

   performance and prejudice. Strickland, 466 U.S. at 695. However, because both

   prongs are necessary, “there is no reason for a court… to approach the inquiry


                                            7
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 8 of 15 PageID 30




   in the same order or even to address both components of the inquiry if the

   defendant makes an insufficient showing on one.” Id. at 697.

         Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a

   federal prisoner may move to vacate, set aside, or correct his sentence within a

   one-year limitations period. 28 U.S.C. § 2255(f). The statute of limitations runs

   from the latest of:

         (1) the date on which the judgment of conviction becomes final;

         (2) the date on which the impediment to making a motion created
         by governmental action in violation of the Constitution or laws of
         the United States is removed, if the movant was prevented from
         making a motion by such governmental action;

         (3) the date on which the right asserted was initially recognized by
         the Supreme Court, if that right has been newly recognized by the
         Supreme Court and made retroactively applicable to cases on
         collateral review; or

         (4) the date on which the facts supporting the claim or claims
         presented could have been discovered through the exercise of due
         diligence.

   Id. “Typically, the applicable triggering date is ‘the date on which the judgment

   of conviction becomes final.’” Beeman v. United States, 871 F.3d 1215, 1219

   (11th Cir. 2017) (quoting 28 U.S.C. § 2255(f)(1)).


         A. Ground One


         First, Petitioner asserts that he is entitled to relief under Sessions v.

   Dimaya, 138 S. Ct. 1204 (2018), and the First Step Act of 2018. (Civ. Doc. 1 at



                                           8
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 9 of 15 PageID 31




   3). However, the allegations in Ground One are entirely conclusory. Petitioner

   fails to elaborate on either alleged basis for relief. As such, this claim does not

   warrant relief. See Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (a

   petitioner is not entitled to an evidentiary hearing, let alone habeas relief, when

   his claims are merely conclusory allegations unsupported by specifics).

         In any event, Sessions v. Dimaya is not relevant to Petitioner’s case. In

   Dimaya, the Supreme Court held that 18 U.S.C. § 16(b)’s definition of the term

   “crime of violence,” as applied in immigration cases, is unconstitutionally vague.

   138 S. Ct. at 1223. The following year, the Supreme Court extended Dimaya

   and held that the same definition of the term “crime of violence” found in 18

   U.S.C. § 924(c)(3)(B) is also unconstitutionally vague. United States v. Davis,

   139 S. Ct. 2319, 2323-24 (2019). However, Petitioner was not convicted of any

   offense involving § 16(b)’s or § 924(c)(3)(B)’s definition of the term “crime of

   violence.” Therefore, Dimaya offers Petitioner no basis for relief.


         B. Ground Two


         Petitioner asserts two separate claims under Ground Two. First, he

   alleges that he is entitled to relief under Section 404 of the First Step Act of

   2018. (Civ. Doc. 1 at 4). Petitioner claims that the First Step Act lowered the

   applicable mandatory minimum sentence from 20 years in prison to 15 years in

   prison, and thus that his sentence should be reduced. (Id.). This allegation also



                                           9
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 10 of 15 PageID 32




   seems to invoke Section 401(a)(2) of the First Step Act, which is discussed

   further below. 5

         Second, Petitioner claims that his “attorney never addressed my mental

   health issues nor did the court send me out to be evaluated.” (Id.). Petitioner

   does not elaborate on this claim. He points the Court to “FBOP/ federal holdover

   psychology reports,” but he did not submit such reports for the Court’s review,

   nor does he describe the contents of these reports. (Id.). The Court construes

   this claim as asserting that counsel gave ineffective assistance by failing to

   request a competency evaluation, or by failing to present mental health

   mitigation at the sentencing hearing, and that the Court erred by failing to refer

   Petitioner for a competency evaluation.

         With respect to the First Step Act, Petitioner is not entitled to relief under

   Section 404 or Section 401. Section 404 calls for retroactive application of

   Sections 2 and 3 of the Fair Sentencing Act of 2010. 6

         The Fair Sentencing Act, enacted on August 3, 2010, amended 21
         U.S.C. §§ 841(b)(1) and 960(b) to reduce the sentencing disparity
         between crack and powder cocaine. Fair Sentencing Act of 2010,
         Pub. L. No. 111-220, 124 Stat. 2372. Section 2 of the Fair
         Sentencing Act changed the quantity of crack cocaine necessary to
         trigger a 10-year mandatory minimum from 50 grams to 280 grams
         and the quantity necessary to trigger a 5-year mandatory minimum

   5     The Court assumes, for the sake of discussion, that Petitioner’s claim for relief
   based on the First Step Act of 2018 is timely under 28 U.S.C. § 2255(f)(4).

   6     Section 3 of the Fair Sentencing Act of 2010 eliminated mandatory minimum
   sentences for simple drug possession under 21 U.S.C. § 844(a). Section 3 is not
   relevant.


                                             10
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 11 of 15 PageID 33




         from 5 grams to 28 grams. Id. § 2(a)(1)-(2). Then, § 404 of the First
         Step Act made these changes retroactive to prisoners convicted on
         or before August 3, 2010. First Step Act of 2018, Pub. L. No. 115-
         391, 132 Stat. 5194. The First Step Act authorizes the court to
         “impose a reduced sentence as if sections 2 and 3 of the Fair
         Sentencing Act ... were in effect at the time the covered offense was
         committed.” Id. § 404(b). Under the First Step Act, a “covered
         offense” includes a violation of a federal criminal statute, the
         statutory penalties for which were modified by section 2 of the Fair
         Sentencing Act of 2010, that was committed prior to August 3,
         2010. Id. § 404(a).

   United States v. Means, 787 F. App’x 999, 1000–01 (11th Cir. 2019). Notably

   though, Section 404 provides that “[n]o court shall entertain a motion made

   under this section to reduce a sentence if the sentence was previously imposed

   or previously reduced in accordance with the amendments made by sections 2

   and 3 of the Fair Sentencing Act of 2010.” First Step Act, § 404(c).

         Petitioner is not entitled to relief under Section 404 of the First Step Act

   because he was sentenced with the benefit of the Fair Sentencing Act. Early in

   the sentencing hearing, the Court decided that the Fair Sentencing Act applied

   to Petitioner. (Crim. Doc. 81 at 3-12). Because the actual amount of crack

   cocaine was 125 grams, the Court applied § 841(b)(1)(B)’s less severe penalty

   provisions instead of § 841(b)(1)(A)’s. (See id. at 10-11). Since Petitioner had a

   prior felony drug conviction, the Court found that the statutory sentencing

   range under § 841(b)(1)(B) was 10 years to life in prison, down from §

   841(b)(1)(A)’s range of 20 years to life. (See id. at 15); see also 21 U.S.C. §

   841(b)(1)(B) (2010). Indeed, Petitioner filed a motion in 2012 for a sentence


                                          11
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 12 of 15 PageID 34




   reduction based on Amendment 750 to the United States Sentencing Guidelines

   (Crim. Doc. 76), which the Court denied because “Defendant’s sentence was

   imposed after August 3, 2010, the effective date of the Fair Sentencing Act of

   2010. Therefore, at the time of sentencing, the defendant received both the

   statutory and the guideline benefits of the [Fair Sentencing Act], and

   Amendment 750 is not applicable.” (Crim. Doc. 91 at 1). As such, Section 404

   does not afford Petitioner relief.

         Section 401 of the First Step Act offers Petitioner no relief either. Section

   401 amended 21 U.S.C. §§ 841(b)(1) and 802(57) by redefining the type of prior

   conviction that triggers the enhanced penalties for repeat offenders. Section 401

   requires that a defendant have one or more prior convictions for a “serious drug

   offense” rather than any “felony drug offense.” First Step Act, §§ 401(a)(1),

   (a)(2). Additionally, Section 401 reduced the penalty enhancements under 21

   U.S.C. § 841(b)(1)(A) for repeat offenders. The mandatory minimum fell from

   20 years in prison to 15 years for those who have one prior conviction, and from

   a mandatory sentence of life imprisonment to a mandatory minimum of 25

   years for those with two prior convictions. First Step Act, § 401(a)(2). “However,

   this portion of the First Step Act was not made retroactive to defendants who

   were sentenced before the Act’s enactment on December 21, 2018.” Means, 787

   F. App’x at 1001 (citing First Step Act, § 401(c)). As such, Petitioner cannot

   benefit from Section 401. Moreover, Petitioner ignores that he was not


                                           12
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 13 of 15 PageID 35




   sentenced under § 841(b)(1)(A)’s former 20-to-life sentencing range. (See Civ.

   Doc. 1 at 4). Rather, he was sentenced under § 841(b)(1)(B)’s 10-to-life recidivist

   sentencing range, which the First Step Act did not change.

         Turning to Petitioner’s claims regarding ineffective assistance of counsel

   and incompetency, these claims are time-barred. Petitioner alleges that counsel

   failed to address his mental health issues and that the Court did not send him

   for a competency evaluation. (Civ. Doc. 1 at 4). However, Petitioner did not raise

   these arguments until he filed the § 2255 Motion in 2019, ten years after his

   conviction and sentence became final. As such, these claims are time-barred

   under 28 U.S.C. § 2255(f)(1). Petitioner does not allege that the extended

   limitations periods under §§ 2255(f)(2)-(4) are applicable. Indeed, Petitioner

   would have been aware of the facts underlying these claims from the date the

   judgment was entered. Petitioner fails to explain why he did not raise the

   ineffective assistance and competency claims earlier, instead citing only the

   passage of the First Step Act, Sessions v. Dimaya, and “ineffective[ness] of

   attorney.” (Civ. Doc. 1 at 8). As such, these claims are due to be dismissed as

   untimely. 7

         Accordingly, it is hereby ORDERED:




   7      Petitioner vaguely hints at other claims of ineffective assistance (Civ. Doc. 1 at
   3, 4, 5), but these claims are too undeveloped to warrant relief and would likely be
   time-barred as well.


                                              13
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 14 of 15 PageID 36




         1. Petitioner Tommie Lee Jackson’s Motion Under 28 U.S.C. § 2255 to

            Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1) is DENIED IN

            PART and DISMISSED IN PART.

         2. Petitioner’s Motion to Appoint Counsel (Civ. Doc. 5) is DENIED.

         3. The Clerk shall enter judgment in favor of the United States and

            against Petitioner, and close the file.


     CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
                   FORMA PAUPERIS DENIED

         IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate

   of appealability. A prisoner seeking a motion to vacate has no absolute

   entitlement to appeal a district court’s denial of his motion. 28 U.S.C. §

   2253(c)(1). Rather, a district court must first issue a certificate of appealability

   (COA). Id. “A [COA] may issue… only if the applicant has made a substantial

   showing of the denial of a constitutional right.” Id. at § 2253(c)(2). To make such

   a showing, Petitioner “must demonstrate that reasonable jurists would find the

   district court’s assessment of the constitutional claims debatable or wrong,”

   Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

   U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve

   encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36

   (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Petitioner has

   not made the requisite showing in these circumstances. Because Petitioner is


                                           14
Case 3:19-cv-00629-TJC-MCR Document 7 Filed 02/02/21 Page 15 of 15 PageID 37




   not entitled to a COA, he is not entitled to appeal in forma pauperis.

           DONE AND ORDERED at Jacksonville, Florida this 2nd day of

   February, 2021.




   lc 19

   Copies:

   Counsel of record
   Pro se petitioner
   Clerk of Court, United States Court of Appeals for the Eleventh Circuit




                                          15
